Citation Nr: 9930336	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to permanency of a total (100 percent) disability 
rating for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985.

In a July 1998 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to permanency of a 
total (100 percent) disability rating for service-connected 
PTSD to the Regional Office (RO) for additional development 
of the record and a VA examination.  A review of the record 
reflects that the requested VA examination has been obtained 
and the additional development of the record has been 
completed.  Thus, the case has now been returned to the Board 
for appellate consideration.

The Board notes that in a June 1999 rating decision, the RO 
continued a 100 percent disability rating for PTSD and also 
denied eligibility to Dependent's Educational Assistance 
under 38 U.S.C. Chapter 35 and entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  The issue of the permanency of the 100 
percent rating for PTSD is presently before the Board for 
appellate consideration.  However, the veteran has not filed 
a notice of disagreement as to the denial of eligibility to 
Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
and denial of entitlement to special monthly compensation 
issues.  Thus, those issues are not before the Board for 
appellate consideration.



FINDINGS OF FACT

1.  The veteran is currently service-connected for PTSD, 
which has been evaluated as 100 percent disabling, effective 
June 7, 1995.

2.  The current medical evidence of record does not establish 
that the veteran's total impairment due to PTSD is permanent 
in nature.




CONCLUSION OF LAW

The criteria to establish permanence of a total (100 percent) 
rating disability for PTSD have not been met.  38 C.F.R. 
§ 3.340(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a veteran is entitled to permanence of 
total disability when such impairment is reasonably certain 
to continue throughout his or her life.  The permanent loss 
or loss of use of both hands, or both feet, or one hand and 
one foot, or the sight of both eyes, or becoming permanently 
helpless or bedridden constitutes permanent and total 
disability.  Disease or injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  Permanent 
and total disability ratings may not be granted as a result 
of any incapacity from acute infectious disease, accident, or 
injury, unless there is present one of the recognized 
combinations of permanent loss of use of extremities or sight 
where the person is in the strict sense permanently helpless 
or bedridden, or when it is reasonably certain that a 
subsidence of the acute or temporary symptoms will be 
followed by irreducible totality of disability by way of 
residuals.  The age of the disabled person may be considered 
in determining permanence.  38 C.F.R. § 3.340(b).  Once 
permanence is established, a veteran need not undergo further 
VA examinations in order to retain his or her 100 percent 
disability rating for that permanent disability.  38 C.F.R. 
§ 3.327(b)(iii) (1999).

A review of the evidence of record reflects that upon VA 
examination dated in August 1993, the veteran stated that he 
had worked intermittently as a collection manager for a 
finance company for the past six years, and that they had 
been "understanding" about his "alcohol problem."  Mental 
status examination revealed the veteran's affect was 
consistent with his mood, which was slightly irritable.  The 
veteran denied hallucinations, homicidal or suicidal 
thoughts, and expressed no identifiable delusions.  Remote, 
recent, and immediate recall were unimpaired and judgment was 
noted as adequate.  The veteran's insight was described as 
"limited."

Upon VA psychiatric examination dated in November 1993, it 
was noted that prior to working as a financial officer, the 
veteran had reportedly worked as a deputy sheriff for a 
period of approximately nine months to a year and a half.  
Prior to that, the veteran had worked as a security officer 
for a period of two months following his discharge from 
military service.  Mental status examination revealed the 
veteran's affect was appropriate and there was no evidence of 
any delusions or hallucinations.  The veteran's stream of 
thought and speech were relevant and coherent.  Memory for 
both recent and remote events appeared good.  Insight and 
judgment were also described as good.  During the course of 
the evaluation, the veteran described past outbursts of anger 
accompanied by irritability, noting that he still found it 
necessary in his job situation "to control himself at 
times."  A relevant diagnosis of mild to moderate PTSD was 
noted.

An August 1994 VA psychiatric examination revealed a relevant 
and coherent stream of thought and speech.  The veteran's 
affect was described as somewhat blunted.  Memory for recent 
and remote events appeared good as did insight and judgment.  
The veteran stated that it was difficult for him to work due 
to sleep difficulties as well as intrusive thoughts.  The 
veteran reported that he had "gone back to drinking," and 
that this lasted approximately several weeks, following which 
he was hospitalized in a detoxification unit in July 1994, 
remaining there approximately 12 to 13 days.  The veteran 
also reported he had been "unable to do anything, including 
work," because of memory lapses as well as intrusive 
thoughts.   A relevant diagnosis of moderate to severe PTSD 
was noted.  

During the period from early June to early July 1995, the 
veteran was hospitalized at a VA medical facility.  The 
veteran stated that he had retired from the military, and 
that, following retirement, had worked as a police officer 
and deputy sheriff, and then with a finance company until May 
1994, at which time he lost his job "because of his 
drinking."  Mental status examination conducted at the time 
of admission failed to reveal any overt thought disorder.  By 
the time of discharge, the veteran's depression had lifted, 
and he appeared to be well motivated.  At the time of 
discharge, it was noted that the veteran's past Global 
Assessment of Functioning score was 60, and that his current 
score was 75.

Upon VA psychiatric examination dated in September 1995, the 
veteran's mood was euthymic, and his affect was appropriate.  
The veteran denied hallucinations and homicidal and suicidal 
thoughts.  Remote, recent, and immediate recall was good, and 
his judgment was adequate.  At the time of the evaluation, 
the veteran's insight was described as fair.  It was noted 
that while the veteran did display some symptoms suggestive 
of PTSD, he did not appear to satisfy the "full criteria" 
needed for that diagnosis.

The veteran was hospitalized at a VA medical facility in 
February 1996.  On mental status examination, the veteran's 
affect was anxious and his thought processes goal-directed, 
without formal thought disorder.  There was no evidence of 
delusions, hallucinations, or illusions, and the veteran 
denied suicidal or homicidal ideation.  

On March 25, 1996, the veteran was admitted to a VA medical 
facility for a six-week "A" program.  During the course of 
the hospitalization, it was noted that, although the veteran 
had made significant progress in learning to cope with the 
symptoms of PTSD, these symptoms were still "chronic and 
severe" in nature.  At the time of discharge, the veteran 
was stable, and displayed neither suicidal nor homicidal 
ideation.  A relevant diagnosis of chronic PTSD was noted.

An August 1996 VA psychiatric examination revealed the 
veteran's speech was unremarkable, with no flight of ideas or 
looseness of association.  The veteran's mood was anxious, as 
was his affect.  The veteran denied hallucinations and 
expressed no identifiable delusions.  Recent, remote, and 
immediate recall were good.  A the time of the evaluation, 
the veteran's Global Assessment of Functioning score was 55.  
The veteran reported that he had last worked in May 1996 as a 
guard for mental patients at a sheriff's annex.  The veteran 
reported working there for a "few months."  In the opinion 
of the examiner, the veteran "would be unable to sustain 
gainful employment because of very poor ability to accept 
supervision and to relate to co-workers on a consistent basis 
because of symptoms of post-traumatic stress disorder, which 
include(d) anxiety and flashbacks and paranoia."

VA outpatient treatment records dated from August 1996 to 
February 1999 reflect the veteran attended and actively 
participated in group therapy sessions for his PTSD in 1996, 
1997, and 1998.  A clinical record dated in July 1998 
reflects the veteran's response to treatment was "partial" 
and his prognosis was listed as "guarded."  A January 14, 
1999 clinical record reflects the veteran's response to 
treatment had been "partial" and his prognosis was "fair."  
A clinical record dated January 27, 1999 clinical record 
reflects a notation that the veteran's spouse had called and 
reported that the veteran had started drinking again.  

Upon VA examination dated in April 1999, the examiner noted 
that the claims folder had been reviewed.  The examiner also 
noted the veteran was 51 years of age.  It was noted that the 
veteran had resumed alcohol use in January 1999, but the 
veteran was unable to identify a stressor or reason for his 
relapse.  The veteran denied suicidal and homicidal ideation 
as well as psychotic symptoms including hallucinations and 
delusions.  The examiner noted the veteran appeared 
appropriately groomed and dressed.  The veteran's mood was 
noted as euthymic and he reported being "aggravated" about 
having to answer questions.  Affect was appropriate to speech 
content and stated mood.  The veteran's speech did not appear 
pressured.  Thought processes were noted as goal directed and 
coherent.  Abstract thinking, insight, and judgment were 
noted as good.  

The examiner noted that during the veteran's four-year 
abstinence from alcohol, he had continued to experience 
symptoms of PTSD, but there had been some improvement of his 
symptoms with treatment.  It was further noted that the 
veteran had recently relapsed after discontinuing outpatient 
treatment for two months.  The examiner noted the veteran had 
significant occupational and psychosocial impairments.  A 
Global Assessment of Functioning score of 60 was assigned.  
The examiner opined that the veteran's prognosis was 
considered guarded for the next two years as he continued to 
suffer from PTSD, but he had also shown some improvement with 
treatment.  The examiner further opined that with continued 
and consistent treatment there was a good likelihood of 
recovery from PTSD, and for that reason, the veteran's PTSD 
could not be considered a permanent disability at that time.  
The examiner noted that the veteran's alcohol dependence and 
recent relapse after a prolonged period of abstinence was a 
confounding factor.  Any determination of the prognosis for 
PTSD would be limited by his alcohol abuse.

The most recent evidence reflects active participation in 
group therapy and a good likelihood of recovery with 
continued treatment.  Although his prognosis is noted as 
guarded for the next two years, the evidence does not 
establish with any reasonable certainty that this 51-year-old 
veteran's total disability will continue throughout his 
lifetime or that the possibility of improvement is remote.  
Thus, entitlement to permanency of a total (100 percent) 
disability rating for PTSD is not warranted at this time.  



ORDER

Entitlement to permanency of a total (100 percent) disability 
rating for service-connected PTSD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

